Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (US Patent No. 7,430,223).
	Regarding claim 1, Smith et al teaches a system for providing light communication in an apparatus having a rotating component, shown on Figs. 4A and 4B, comprising: 
a first light communication access point (411) (see col. 4, lines 53-60) attached to, and configured to rotate with, the rotating component (see col.4, lines 54-55); 
a second light communication access point (401) attached to a fixed component, wherein the second light communication access point is configured to remain stationary relative to rotation of the first light communication access point (see col. 4, lines 50-55); and 
wherein the first and second light communication access points are configured to exchange light signals during rotation of the rotating component (see Fig. 4A; see col. 4, lines 55-66; “While the magnitude of light 430 as "seen" by TR 411 may vary with its radial position, proper modulation techniques would allow communication over the air gap separating section A 403 and section B 402. Vectors 407, 409 and 410 illustrate that the magnitude of the signal 
	Regarding claim 6, shown on Figs. 4A and 4B, wherein the first and second light communication access points each comprise: a light transmitter (T) configured to transmit light signals; and a light receiver (R) configured to receive light signals.
Regarding claim 11, Smith et al teaches wherein light communication is established using a visible light spectrum, an invisible light spectrum, or both.
Regarding claim 16, Smith et al teaches a method, shown on Fig. 4A and 4B, comprising: 
receiving an electronic signal at a first light transceiver (411); 
encoding data from the electronic signal onto a light signal at a first light transceiver (see col. 6, lines 3-10; “…the first data stream 124 is encoded (e.g., by encoder/decoder 107) into the communication protocol forming a first encoded data stream (e.g., 126). The first encoded data stream 126 is transmitted from transceiver 106 to transceiver 104 across air gap interface 105 separating surfaces of the lid 101 and the base 109.”);
transmitting the light signal to a second light transceiver (401); 
receiving the light signal at the second light transceiver (401); and 
decoding the data from the light signal at the second light transceiver (see col. 6, lines 9-12; “…the first encoded data stream 126 is received in transceiver 104. The first encoded data stream 126 is decoded (e.g., by encoder/decoder 103) into a third data stream (e.g., decoded data 122).”), 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Patent No. 7,430,223) in view of Masarik et al (US Pub. No. 2021/0274068).
Regarding claim 7, Smith et al teaches light communication system comprising light transmitter, as discussed above, and differs from the claimed invention in that Smith et al does not specifically teach that the light transmitter is a Light Emitting Diode (LED).  Masarik et al teaches light communication system wherein the light transmitter is a Light Emitting Diode (LED) (see paragraph [0081]; “… a radiation source, such as, for example, a light-emitting diode 
Regarding claim 8, Smith et al teaches light communication system, wherein the light transmitter further comprises an encoder that encodes data on the light signals (see col. 6, lines 3-10; “…the first data stream 124 is encoded (e.g., by encoder/decoder 107) into the communication protocol forming a first encoded data stream (e.g., 126). The first encoded data stream 126 is transmitted from transceiver 106 to transceiver 104 across air gap interface 105 separating surfaces of the lid 101 and the base 109.”). 
Regarding claim 9, Smith et al teaches light communication system comprising light receiver, as discussed above, and differs from the claimed invention in that Smith et al does not specifically teach that the light receiver is a photodiode.  Masarik et al teaches light communication system wherein the light transmitter is a photodiode (see paragraph [0082]; “…the optical digital signal can be coupled to the signal converter 116 which includes a photodetector...”). Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the light communication system of Smith et al by providing photodetector as the light receiver, as taught by Masarik et al, in order to convert optical signal into electrical signal to be processed by the processing circuits.
Regarding claim 10, Smith et al teaches light communication system wherein the light receiver comprises decoder that extracts data from the light signals (see col. 6, lines 9-12; “…the first encoded data stream 126 is received in transceiver 104. The first encoded data stream 126 is decoded (e.g., by encoder/decoder 103) into a third data stream (e.g., decoded data 122).”).
Allowable Subject Matter
Claims 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 12, Smith et al (US Patent No. 7,430,223) teaches a system for providing light communication in an apparatus having a rotating component, shown on Figs. 4A and 4B, comprising: 
a first light communication access point (411) (see col. 4, lines 53-60) attached to, and configured to rotate with, the rotating component (see col.4, lines 54-55); 
a second light communication access point (401) attached to a fixed component, wherein the second light communication access point is configured to remain stationary relative to rotation of the first light communication access point (see col. 4, lines 50-55); and 
wherein the first and second light communication access points are configured to exchange light signals during rotation of the rotating component (see Fig. 4A; see col. 4, lines 55-66; “While the magnitude of light 430 as "seen" by TR 411 may vary with its radial position, proper modulation techniques would allow communication over the air gap separating section A 403 and section B 402. Vectors 407, 409 and 410 illustrate that the magnitude of the signal received by TR 411 may vary with position.”; see also col. 5, line 11-16; “Electronics 416 is coupled to TR 411 with communication link 419. TR 411 couples an optical signal to surface 406 with optical fiber 412. Optical data 431 is communicated perpendicular to the axis of rotation of lid 201 across the air gap separating surface 404 from surface 406. Optical fiber 408 couples the optical data 431 to TR 401.”).
Wittmaak (US Pub. No. 2018/0050796) a rotor system for an aircraft, as shown on Fig. 1A, comprising: 

a mast (18) having a first end (lower portion of the mast) and a second end (upper portion of the mast), the first end attached to the gearbox, and the mast configured to rotate in response to the torque from the drive train; and a rotor hub (12) attached to the second end of the mast (see paragraph [0022]; “Rotorcraft 10 has a rotor hub assembly 12, which includes a plurality of rotor blades 14. The pitch of rotor blades 14 can be collectively and cyclically manipulated to selectively control direction, thrust and lift of rotorcraft 10. Rotorcraft 10 has a landing gear system 16 to provide ground support for rotorcraft 10. Rotor hub assembly 12 is supported atop rotorcraft 10 by a mast 18, which connects rotor hub assembly 12 to a gearbox 20. The bottom end of mast 18 includes a main rotor gear 22 that is located in gearbox 20. Gearbox 20 includes a plurality of gears that are mechanically coupled to an engine 24.”). 
However, none of the prior art cited alone or in combination provides the motivation to teach:
a first light transceiver mounted adjacent to the first end of the mast, wherein the first light transceiver does not rotate relative to the mast; and 
a second light transceiver mounted adjacent to the second end of the mast, wherein the second light transceiver rotates with the mast.

Claims 2-5 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kang et al (US Patent No. 10,833,763) is cited to show bi-directional wireless optical communication apparatus.
Atkinson (US Patent No. 9,411,382) is cited to show rotatable display assembly.
	Santori et al (US Pub. No. 2008/0317406) is cited to show optical interconnect.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637